Citation Nr: 1225199	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for circulatory problems affecting the upper and lower extremities.

2.  Entitlement to service connection for disability manifest by faintness, weakness, and joint pains, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to December 2005.  The Veteran was awarded the Purple Heart Medal and the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  The claims are now under the jurisdiction of the RO in Houston, Texas.  

The Veteran was afforded two VA hearings, one conducted at the RO by a Decision Review Officer in October 2009, and the other conducted at the RO by the undersigned Veterans Law Judge in May 2012.  Transcripts of both hearings are on file and have been reviewed.  

A January 2011 Decision Review Officer conference report shows that the Veteran indicated that the issues concerning an increased rating for his service-connected right hip shrapnel wounds and for his service-connected cognitive disorder had been resolved to his satisfaction.  Thus, these matters are no longer before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran claims entitlement to service connection for circulation problems affecting his upper and lower extremities and for a disorder manifested by faintness, weakness, and joint pain.  He testified in October 2009 that his complaints of faintness and weakness were attributable to his Iraq "incident."  See page seven of hearing transcript (transcript).  He added that his joint pain complaints, affecting his fingers, elbows, knees, and ankles, were also caused by injuries incurred in the military.  See page eight of transcript.  He essentially testified that no medical professional had ever attributed his complaints to a particular disorder.  As concerning his circulatory complaints, he testified in March 2009 that both his arms and legs sometimes "go numb."  See page nine of transcript.  At his hearing before the undersigned in May 2012, the Veteran testified that he had had circulation problems since he was wounded in 2004.  See page three of transcript.  Since then, and following the seven surgeries, he added he had experienced numbness in his extremities.  Id.  As concerning his claimed joint pains, he testified that these pains affected several joints.  See page seven of transcript.  

With respect to the Veteran's two instant service connection claims, the Veteran testified in May 2012 that, in essence, he needed to be medically examined in order so that it could be ascertained whether or not his claimed symptoms were separate and apart from his already service-connected disabilities.  The Board agrees.  

The Veteran also submitted a statement at his May 2012 hearing in which he claimed that sitting in a chair or toilet caused his legs and feet to go numb, and that just laying in bed could cause his arms and legs to become numb.  He added that he had previously thought damage from his in-service shrapnel injuries was the cause of his circulation problems but now he felt that his symptoms more accurately resembled those of radiculopathy.  He also complained of fibromyalgia-like symptoms.  Review of a December 2009 VA fibromyalgia examination shows that the Veteran sustained a blast injury in 2004.  Service medical records show that in April 2004 the Veteran sustained multiple injuries, including laceration to the right thumb, as well as multiple lower extremity shrapnel wounds.  He also sustained an abdominal injury with liver laceration.  The service treatment records also note that the blast injuries sustained by the Veteran included his bilateral lower extremities, back, and right arm.  The December 2009 VA fibromyalgia examination report found no evidence of fibromyalgia.  

The Veteran was earlier afforded a VA general medical examination in March 2006.  The examiner indicated that the Veteran's claims folder was not available for review.  Regarding the Veteran's circulation, no discoloration of the extremities was observed.  Nerve "condition" was found in both upper extremities, and pulses were intact in both lower extremities.  The Veteran complained of right hip pain; however, the examiner commented that no joint dysfunction was present.  No residuals from shrapnel wounds of the bilateral legs and feet were reported to be present.  Regarding the Veteran's complaints of "faintishness," the examiner observed that the Veteran could not relate any associated factors with this and that there was no loss of consciousness.  Low blood pressure findings were reported.  The examiner also noted that complaints of weakness was synonymous with faintishness or dizziness.  The diagnoses included reflex sympathetic dystrophy of the left leg, normal circulation of the lower extremities, status post right hand surgery residual, right hip tendonitis with shrapnel's, bilateral feet shrapnel injury, and fainting and weakness.  

The Board observes that service connection is presently in effect for the following disabilities:  post concussive disorder; liver laceration residuals with dumping syndrome; right thumb fracture and ulnar nerve laceration residuals; IED (improvised explosive device) residuals; left leg reflex sympathetic dystrophy; pulmonary puncture wound residuals; post concussive headaches; right hip shrapnel wound residuals to include tendonitis; shrapnel wound residuals of the bilateral legs and feet; tinnitus; mild cognitive disorder; right eyebrow shell fragment wound scar; and hemorrhoids associated with liver laceration.

The Board points out that even though the RO determined in September 2010 that the Veteran's complaints of faintness and weakness were symptoms of his service-connected post concussive disorder, medical evidence of such a relationship is not of record.  The medical evidence of record also does not distinguish between symptoms caused by the Veteran's complained of circulation problems and symptoms of faintness, weakness, and joint pains versus those caused by his multiple service-connected disabilities.  The Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

Accordingly, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  These questions concern the current nature and etiology of the Veteran's circulation-related complaints, as well as his complaints concerning his experiencing faintness, weakness, and joint pains.  Such questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Under these circumstances, the evidence of record is insufficient, and the Board finds that an appropriate VA examination(s) and etiological opinion(s), with findings responsive to the Mittleider question (noted above), is needed to fairly decide the merits of the Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  









Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo an appropriate VA examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions (to specifically include the Veteran's descriptions of his circulation problems affecting his extremities and also his complaints of faintness, weakness, and joint pain).  All necessary tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that such disabling circulation problems affecting his extremities and/or the Veteran's complaints of faintness, weakness, and joint pains - if diagnosed -- had its onset in or is medically related to service.  The examiner should clearly identify all current disabilities involving circulation-related problems as well as problems manifested by faintness, weakness, and joint pains.  

The examiner must also identify, what, if any - separate from any already service-connected disability -- circulation disorder and disorder manifested by faintness, weakness, and or/ joint pain exists.  

Then, with respect to each such diagnosed disability, the examiner should provide a complete rationale for his/her opinion.

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action. 

4.  After completed of all indicated development, the RO/AMC should readjudicate the claims of service connection in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


